UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-1244



WILLIAM H. LEIGH,

                                              Plaintiff - Appellant,

          versus

ELIZABETH CITY HOUSING AUTHORITY; BOARD OF
COMMISSIONERS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Malcolm J. Howard,
District Judge. (CA-96-6-2-H-1)


Submitted:   April 17, 1997                 Decided:   April 30, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


William H. Leigh, Appellant Pro Se.     John David Leidy, HORNTHAL,
RILEY, ELLIS & MALAND, Elizabeth        City, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William H. Leigh appeals from the district court's order

granting summary judgment in favor of Defendants, and dismissing

his employment discrimination action alleging violations of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §
2000e-16 (West 1994), 42 U.S.C. §§ 1981, 1983 (1994).

     Our review of the record and the district court's opinion dis-

closes that this appeal is without merit. Leigh failed to establish

a prima facie case of employment discrimination. See McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); Alvarado v. Board
of Trustees, 928 F.2d 118, 121 (4th Cir. 1991). See also O'Connor

v. Consolidated Coin Caterers Corp., ___ U.S. ___, 64 U.S.L.W. 4243

(U.S. April 1, 1996) (No. 95-354). Moreover, Leigh failed to rebut

the legitimate, nondiscriminatory reasons Defendants proffered to

support their decision to hire another individual to the position
Leigh sought. See Texas Dep't of Community Affairs v. Burdine, 450

U.S. 248, 254-56 (1981); Conkwright v. Westinghouse Elec. Corp.,
933 F.2d 231, 234-35 (4th Cir. 1991). Accordingly, we cannot say

that the district court's finding of non-discrimination was clearly

erroneous. Anderson v. City of Bessemer, 470 U.S. 564, 574 (1985).
     We therefore affirm on the reasoning of the district court.

Leigh v. Elizabeth City Housing Authority, No. CA-96-6-2-H-1

(E.D.N.C. Jan. 6, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-



                                2
rials before the Court and argument would not aid the decisional

process.




                                                       AFFIRMED




                               3